IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-236-CR


BRIAN DEWAYNE CAMP,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY, 

NO. 32,002, HONORABLE HOWARD S. WARNER, II, JUDGE
 



PER CURIAM
	A jury found appellant guilty of resisting arrest and
assessed punishment at incarceration for 120 days and a $1500 fine. 
Tex. Pen. Code Ann. § 38.03 (1989).  Appellant filed a timely
motion in arrest of judgment which was granted by the trial court. 
The effect of arresting judgment is to restore the accused to his
position before indictment or information was presented.  Tex. R.
App. P. Ann. 35(a) (Pamph. 1990).  Thus, there is no judgment of
conviction and this Court is without jurisdiction.
	The appeal is dismissed.


[Before Chief Justice Carroll, Justices Jones and B. A. Smith]
Dismissed
Filed:  July 24, 1991
[Do Not Publish]